DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-30 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
More specifically, claim 29 and both limitations that recite “means for” are interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a “computer readable medium storing computer executable code thereon” covers forms of non-transitory media and propagating signals per se. To overcome the rejection, the claim can be amended to recite: “non-transitory computer readable medium”, “computer usable memory”, “computer usable storage memory”, “computer readable memory”, “computer readable device”, (i.e. any variations thereof, where “media” or “medium” is replaced by “device” or “memory”) or adding “wherein the medium is not a signal”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 18-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (WO 2021/087857; hereinafter Zhang).
Regarding claim 1 Zhang discloses a method for wireless communications by a first user equipment (UE) (paragraph 01; methods for wireless devices to utilize sidelink control information (SCI) in vehicle-to-everything (V2X)), comprising:
rate-matching a multiple-layer second stage of a two-stage sidelink control information (SCI) transmission as a single layer (paragraphs 079-080; rate-matching is performed on stage 2 SCI before performing channel interleaving); and
transmitting the multiple-layer second stage of the two-stage SCI, to a second UE, using multiple antenna ports (paragraphs 092-093; transmitting to a remote device).
Regarding claim 2 Zhang discloses the method of claim 1, wherein the rate-matching comprises: determining a number of coded modulation symbols for the second stage of the two-stage SCI based on a single layer (paragraphs 073, 080; coded modulation schemes for stage 2 SCI).
Regarding claim 3 Zhang discloses the method of claim 2, further comprising: mapping the number of coded modulation symbols to an antenna port (paragraphs 074, 076; modulated symbols mapped for MIMO).
Regarding claim 4 Zhang discloses the method of claim 3, further comprising mapping the coded modulation symbols to each of the multiple antenna ports (paragraph 074; antennas may be separately allocated).
Regarding claim 5 Zhang discloses the method of claim 1, wherein transmitting the multiple-layer second stage of the two-stage SCI, to the second UE, using the multiple antenna ports comprises: repeating a first layer of the multiple-layer second stage of the two-stage SCI on each of the multiple layers (paragraphs 074; mapping the same modulation symbols on each layer).
Regarding claim 6 Zhang discloses the method of claim 5, further comprising permuting modulation symbols for the first layer and the multiple layers (paragraph 088; wherein the symbols for the layers are scrambled (i.e. order is changed)).
Regarding claim 7 Zhang discloses the method of claim 6, wherein permuting the modulation symbols comprises ordering the modulation symbols for a second layer in reverse order of the modulation symbols for the first layer (paragraphs 0111-0113; wherein the order of symbols is changed via scrambling).
Regarding claim 8 Zhang discloses the method of claim 6, wherein the permuting is configured or preconfigured (paragraph 088; scrambling sequence can be preconfigured).
Regarding claim 9 Zhang discloses the method of claim 6, wherein a first stage of the two-stage SCI indicates the permutating (paragraphs 0111, 0112; multiple scrambling sequences configured, with the CRC value in stage 1 used for stage 2 SCI).
Regarding claim 10 Zhang discloses the method of claim 9, wherein a plurality of permutation patterns are configured, and wherein the first stage of the two-stage SCI includes an index of one of the plurality of configured permutation patterns (paragraphs 0111, 0112; multiple scrambling sequences configured, with the CRC value in stage 1 used for stage 2 SCI).
Regarding claim 11 Zhang discloses the method of claim 5, wherein the same information and coded bits are transmitted on each of the layers (paragraphs 074; mapping the same modulation symbols on each layer).
Regarding claim 18 Zhang discloses the method of claim 1, further comprising: determining a physical sidelink shared channel (PSSCH) has more than one layer, wherein the rate-matching the multiple-layer second stage of the two-stage SCI transmission as a single layer is based on the determination (paragraphs 074, 077, 0106; determining PSSCH has at least 2 layers).
Regarding claim 19 Zhang discloses the method of claim 1, further comprising: determining the second stage of the two-stage SCI is frequency division multiplexed (FDM) with data, wherein the rate-matching the multiple-layer second stage of the two-stage SCI transmission as a single layer is based on the determination (paragraph 073; stage 2 SCI interlaced (or multiplexed) with data REs).
Regarding claim 20 Zhang discloses the method of claim 1, further comprising: determining the second stage of the two-stage SCI is frequency division multiplexed (FDM) with a first stage of the two-stage SCI, wherein the rate-matching the multiple-layer second stage of the two-stage SCI transmission as a single layer is based on the determination (paragraphs 073, 079-080; wherein rate-matching depends on channel interleaving).
Regarding claim 21 Zhang discloses the method of claim 1, wherein: the two-stage SCI is transmitted with a physical sidelink shared channel (PSSCH) transmission (paragraph 05; Stage 2 SCI messaging carried on a physical sidelink shared channel (PSSCH)); a first stage of the two-stage SCI is transmitted on a first physical sidelink control channel (PSCCH) and carries resource availability information (paragraph 072; Stage 1 SCI messaging may be carried on a physical sidelink control channel (PSCCH) , and may include transmissions specifying radio resources (e.g., time and/or frequency resources) being utilized or reserved); and the second stage of the two-stage SCI is transmitted on a second PSCCH or on the PSSCH and carries information to decode a data transmission (paragraph 072; Stage 2 SCI messages may be carried on a physical sidelink shared channel (PSSCH), and may include sidelink hybrid automatic repeat request (HARQ) feedback between sidelink devices, among other types of transmissions).
Regarding claim 22 Zhang discloses an apparatus for wireless communications (fig. 3), comprising:
at least one processor (fig. 3, processor(s) 302); and
a memory coupled to the at least one processor (fig. 3, memory 306), the memory comprising code executable by the at least one processor to cause the apparatus to (paragraph 060):
rate-match a multiple-layer second stage of a two-stage sidelink control information (SCI) transmission as a single layer (paragraphs 079-080; rate-matching is performed on stage 2 SCI before performing channel interleaving); and
transmit the multiple-layer second stage of the two-stage SCI, to another apparatus, using multiple antenna ports (paragraphs 092-093; transmitting to a remote device).
Regarding claim 23 Zhang discloses the apparatus of claim 22, wherein the memory comprising code executable by the at least one processor to cause the apparatus to rate-matching comprises: code executable by the at least one processor to cause the apparatus to determine a number of coded modulation symbols for the second stage of the two-stage SCI based on a single layer (paragraphs 073, 080; coded modulation schemes for stage 2 SCI).
Regarding claim 24 Zhang discloses the apparatus of claim 23, wherein the memory further comprises code executable by the at least one processor to cause the apparatus to: map the number of coded modulation symbols to an antenna port (paragraphs 074, 076; modulated symbols mapped for MIMO).
Regarding claim 25 Zhang discloses the apparatus of claim 24, wherein the memory further comprises code executable by the at least one processor to cause the apparatus to map the coded modulation symbols to each of the multiple antenna ports (paragraph 074; antennas may be separately allocated).
Regarding claim 26 Zhang discloses the apparatus of claim 22, wherein the memory comprising code executable by the at least one processor to cause the apparatus to transmit the multiple-layer second stage of the two-stage SCI, to the other apparatus, using the multiple antenna ports comprises: code executable by the at least one processor to cause the apparatus to repeat a first layer of the multiple-layer second stage of the two-stage SCI on each of the multiple layers (paragraphs 074; mapping the same modulation symbols on each layer).
Regarding claim 27 Zhang discloses the apparatus of claim 26, wherein the memory further comprises code executable by the at least one processor to cause the apparatus to permute modulation symbols for the first layer and the multiple layers (paragraph 088; wherein the symbols for the layers are scrambled (i.e. order is changed)).
Regarding claim 28 Zhang discloses the apparatus of claim 27, wherein the memory comprising code executable by the at least one processor to cause the apparatus to permute the modulation symbols comprises code executable by the at least one processor to cause the apparatus to order the modulation symbols for a second layer in reverse order of the modulation symbols for the first layer (paragraphs 0111-0113; wherein the order of symbols is changed via scrambling).
Regarding claim 29 Zhang discloses an apparatus for wireless communications (fig. 3), comprising:
means for (paragraph 060; elements in UE performing the steps) rate-matching a multiple-layer second stage of a two-stage sidelink control information (SCI) transmission as a single layer (paragraphs 079-080; rate-matching is performed on stage 2 SCI before performing channel interleaving); and
means for transmitting the multiple-layer second stage of the two-stage SCI, to another apparatus, using multiple antenna ports (paragraphs 092-093; transmitting to a remote device).
Regarding claim 30 Zhang discloses a computer readable medium storing computer executable code thereon for wireless communications by a first user equipment (UE) (paragraph 060, computer readable memory medium), comprising:
code for rate-matching a multiple-layer second stage of a two-stage sidelink control information (SCI) transmission as a single layer (paragraphs 079-080; rate-matching is performed on stage 2 SCI before performing channel interleaving); and
code for transmitting the multiple-layer second stage of the two-stage SCI, to a second UE, using multiple antenna ports (paragraphs 092-093; transmitting to a remote device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Guo (US Patent Application Publication 2020/0022089).
Regarding claim 12 Zhang discloses the method of claim 1. Zhang does not explicitly disclose, but Guo in the same field of endeavor related to multi-antenna transmission in V2X, discloses further comprising applying a different precoder for each precoder resource block group (PRG) (paragraphs 0113-0114, 0190; the UE determines precoders used for transmission). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Guo, in order to achieve advantages to V2X (paragraph 0190).
Regarding claim 13 Zhang discloses the method of claim 12. Zhang does not explicitly disclose, but Guo in the same field of endeavor related to multi-antenna transmission in V2X, discloses wherein the precoders and PRGs are specified at the first UE, configured, or indicated (paragraphs 0113-0114, 0190; specified or determined at the UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Guo, in order to achieve advantages to V2X (paragraph 0190).
Regarding claim 14 Zhang discloses the method of claim 13. Zhang does not explicitly disclose, but Guo in the same field of endeavor related to multi-antenna transmission in V2X, discloses further comprising indicating the precoders and PRGs to the second UE in a first stage of the two-stage SCI (paragraph 0115, 0130, 0166-0168; wherein a receiving UE receives precoding information in a first SCI). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Guo, in order to achieve advantages to V2X (paragraph 0190).

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chae et al. (US Patent Application Publication 2020/0351827; hereinafter Chae).
Regarding claim 15 Zhang discloses the method of claim 1. Zhang does not explicitly disclose, but Chae in the same field of endeavor related to multi-antenna transmission in sidelink, discloses further comprising applying cyclic delay diversity (CDD) to the second stage of the two-stage SCI (paragraph 0356; wherein a CDD can be applied to a second SCI as a transmission scheme). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Chae, in order to enhance decoding performance (paragraph 0321).
Regarding claim 16 Zhang discloses the method of claim 15. Zhang does not explicitly disclose, but Chae in the same field of endeavor related to multi-antenna transmission in sidelink, discloses wherein applying the CDD comprises applying precoder cycling per-tone (paragraph 0356; beam cycling as a transmission scheme). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Chae, in order to enhance decoding performance (paragraph 0321).
Regarding claim 17 Zhang discloses the method of claim 15. Zhang does not explicitly disclose, but Chae in the same field of endeavor related to multi-antenna transmission in sidelink, discloses wherein transmitting the second stage of the two-stage SCI comprises transmitting the second stage with a cyclic time-shift at the output of an antenna port (paragraph 0321; wherein the shift in time is part of what gives CDD its name). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Chae, in order to enhance decoding performance (paragraph 0321).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2022/0149987 to Peng et al. – which discloses a method for sidelink rate matching and resource mapping and a device, so as to provide a solution to rate matching and resource mapping for sidelink communication.
US PG PUB 2022/0086860 to Panteleev et al. – that teaches apparatuses and methods for sidelink procedures and structures for transmission and reception of non-standalone and standalone PSSCH in a wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466